Citation Nr: 1303098	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-39 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) during any period from April 19, 2006, to December 28, 2009.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decisions by the St. Louis, Missouri Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Effective from December 29, 2009, the RO assigned a 100 percent schedular rating for the Veteran's service-connected coronary artery disease (CAD).  The Veteran essentially contends that from as early as April 19, 2006, his service-connected disabilities made him unemployable, such that a TDIU was warranted.

VA assigns a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and, if the veteran has two or more service-connected disabilities, at least one disability is ratable at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  As of April 19, 2006, the Veteran's CAD was rated at 60 percent.  With the ratings for his other service-connected disabilities, PTSD rated at 30 percent, tinnitus rated at 10 percent, and hearing loss rated at 0 percent, the combined rating was 80 percent, thus meeting the rating criteria under 38 C.F.R. § 4.16(a).  After April 19, 2006, but before December 29, 2006, the Veteran's individual and combined ratings changed when the ratings for PTSD and hearing loss were increased and service connection was granted for diabetes mellitus and diabetic peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity.

The Veteran's claim for a TDIU from April 19, 2006, to December 28, 2009, depends on whether the combined effects of his service-connected disabilities made him unable to secure or follow a substantially gainful occupation during all of any part of that period.  The claims file contains examination and treatment records that provide some information about the effects of the Veteran's service-connected disabilities.  The RO requested from clinicians opinions about the effects of the Veteran's CAD and PTSD on his employability during the period in question.  Neither the information received nor the other assembled evidence satisfactorily addresses the question as to the combined effects of all of the service-connected disabilities on the Veteran's capacity for employment.  The Board therefore is remanding the claim for an appropriate clinician to review the claims file and provide a clear and well-explained opinion.  The Veteran's service-connected disabilities include physical and mental disorders.  Psychiatrists have received training regarding both medical and mental illnesses.  A psychiatrist therefore would be the best professional to provide the review and opinion.  The Board instructs that a psychiatrist perform those tasks.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The AMC or RO must ensure that the entire file, including the paper claims file and any relevant nonduplicative evidence in the electronic claims file, is provided to the psychiatrist for review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO is to review the Veteran's paper claims file and his Virtual VA electronic claims file.  For all documents contained in the electronic claims file that are relevant to the issues on appeal and are not duplicative of the documents already found in the paper claims file, the AMC or RO is to take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the psychiatrist who is asked to review the claims file and provide findings and opinion in conjunction with the development requested herein.

2.  The AMC or RO provide the file to a psychiatrist to review and provide opinion as requested.  Provide the reviewing psychiatrist the paper claims file and any pertinent, nonduplicative evidence in Virtual VA.  The psychiatrist is asked to review the entire file and provide an opinion that applies to the period from April 19, 2006, to December 28, 2009.  (The Veteran has a 100 percent schedular rating from December 28, 2009, so there is no appeal pending regarding the period from that date forward).  

The psychiatrist is asked for opinion as to whether the combined effects of the Veteran's service-connected disabilities made him unable to secure or follow a substantially gainful occupation during all or any part of that period.  The Veteran was not employed during that period, but the issue here is whether his service-connected disabilities would have made him unemployable, even if he had not had any other disabilities.

As of April 19, 2006, service connection was in effect for the following disabilities: coronary artery disease, post-traumatic stress disorder, hearing loss, and tinnitus.  Effective after April 19, 2006, but before December 29, 2006, service connection was also established for type 2 diabetes mellitus and diabetic peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity.  The reviewing psychiatrist may provide different opinions for different parts of the period based on the evidence.  The psychiatrist is asked to provide clear explanations of the reasoning leading to his or her opinions.

3.  Thereafter, the AMC or RO is to readjudicate the issues of entitlement to a TDIU from the period from April 19, 2006, to December 28, 2009, or any part of that period.  If any part of the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case, afford an appropriate opportunity to respond, and return the case to the Board for further appellate action.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


